PER CURIAM.
The primary question presented by the instant appeals is really one of fact— whether the defendants were, under the applicable Pennsylvania decisions, guilty of negligence, either alone or jointly with the plaintiff. Both cases were tried to the Court below without a jury. The District Court found as a fact that the defendants were free of negligence and that the plaintiff alone was guilty of negligence. This finding of fact is challenged here as “clearly erroneous” within the meaning of Rule 52(a), Federal Rules of Cwil Procedure, 28 U.S.C. Our review of the record discloses the finding is fully supported by the evidence.
The judgment of the Court below, in each of these appeals, will be affirmed upon the opinion of Judge Welsh, D.C., 103 F.Supp. 408.